tcmemo_2011_227 united_states tax_court bernard j williams and martha williams petitioners v commissioner of internal revenue respondent docket no filed date bernard j williams and martha williams pro sese karen j lapekas for respondent memorandum findings_of_fact and opinion morrison judge on date the irs issued a notice_of_deficiency to bernard j williams and martha williams the notice stated that the irs had determined that for tax_year the williamses had a dollar_figure deficiency in income_tax and the williamses were liable for a dollar_figure accuracy- related penalty on date the williamses filed a petition under sec_6213 challenging the irs’s determinations this court has jurisdiction under sec_6214 to redetermine the deficiency and the penalty determined in the notice_of_deficiency there are three issues for decision what is the amount of business-expense deductions allowable for bernard williams’ schedule c business of serving as an office manager for southeast capital mortgage co we hold that the amount is dollar_figure are the williamses liable for additional self-employment_tax as a result of adjustments to the income from the schedule c business we hold they are liable are the williamses liable for the sec_6662 penalty on inaccurate tax returns we hold they are liable findings_of_fact some of the facts have been stipulated by bernard williams and the irs these stipulated facts are adopted by the court bernard and martha williams are married they lived in florida when they filed their petition 1unless otherwise indicated references to sections are to the internal_revenue_code as amended effective for the williamses’ tax_year 2martha williams did not sign the stipulation nor did she appear at trial bernard williams was self-employed as the office manager of the miami lakes branch of southeast capital mortgage co he was paid on a commission basis he claims he had to split each commission on a basis with a loan officer this claim is not supported by the evidence as we explain below bernard williams incurred other expenses as office manager these expenses were not reimbursed according to the stipulation southeast capital mortgage co wrote checks totaling dollar_figure to bernard williams during however southeast capital mortgage co reported to the irs on an information_return that it had paid bernard williams dollar_figure of nonemployee compensation during for the williamses filed a joint federal income-tax return form_1040 u s individual_income_tax_return included with the return was a schedule c profit or loss from business for a business referred to as southeast capital mortgage co this schedule c reflected the income bernard williams earned as an office manager for southeast capital mortgage co the schedule c reported gross_receipts of dollar_figure it also reported expenses of dollar_figure which comprised dollar_figure of commission expenses ie exactly one-half of the dollar_figure in reported gross_receipts 3the williamses filed a second schedule c for another business but the irs did not challenge it dollar_figure of car-and-truck expenses dollar_figure of expenses for other business property and dollar_figure of other expenses which were composed of dollar_figure for legal-and-professional services dollar_figure for office expenses dollar_figure for supplies expenses dollar_figure for travel_expenses and dollar_figure for deductible meals-and-entertainment expenses the profit was reported as dollar_figure which is equal to dollar_figure minus dollar_figure in the notice_of_deficiency the irs determined that of the dollar_figure in expenses reported on the schedule c dollar_figure should be disallowed and dollar_figure allowed the gross_receipts reported on the schedule c should be increased from dollar_figure to dollar_figure the williamses had failed to report dollar_figure of dividend income the williamses were liable for additional self- employment_tax and the williamses were liable for the sec_6662 penalty at trial bernard williams and the irs agreed that the correct amount of gross_receipts attributable to the schedule c 4the dollar_figure comprised all the expenses reported on the schedule c except the commission expenses the car-and-truck expenses and the expenses for other business property business was dollar_figure in a joint status report filed on date the williamses conceded that the irs’s dollar_figure adjustment to schedule c business_expenses and its dollar_figure adjustment to dividend income were correct opinion one procedural matter requires attention before proceeding to the merits of this case when the case was called for trial martha williams did not appear nor was there any appearance on her behalf bernard williams did appear the irs filed a motion to dismiss as to martha williams for lack of prosecution and this motion was taken under advisement to be acted upon at the time the merits of the case were decided as bernard williams had no authority to represent his wife and there was no other appearance by her or on her behalf the motion to dismiss will be granted and decision will be entered against martha williams for a deficiency and a penalty in the same amounts as those ultimately determined against bernard williams the allowable business-expense deductions for the southeast capital mortgage co business are dollar_figure on the schedule c for the southeast capital mortgage co business the williamses claimed deductions for expenses of dollar_figure an amount which included dollar_figure of commission expenses in the notice_of_deficiency the irs took the position that none of the commission expenses were deductible and that the total deductible schedule c expenses for the business were dollar_figure on date the court ordered the parties to file on or before date a report advising the court of the status of the case and in particular the progress made towards resolution by settlement or otherwise of the issues raised in this matter pursuant to that order the williamses and the irs filed a joint status report on date the report stated that the williamses conceded that the irs’s adjustment to the schedule c business-expense deductions was correct which meant that they agreed that the allowable schedule c business- expense deductions were only dollar_figure the status report was signed by counsel for the irs and by both of the williamses the irs pretrial memorandum stated that the parties had settled the adjustments in the notice_of_deficiency that related to the schedule c business-expense deductions a statement which is consistent with what the parties said in the status report the williamses did not prepare a pretrial memorandum when the case was tried on date bernard williams asserted that the williamses were entitled to schedule c business-expense deductions for dollar_figure of commission expenses an amount in addition to the dollar_figure the status report bars bernard williams from contending that the deductible schedule c business_expenses are greater than 5the dollar_figure is one-half of the dollar_figure that the parties agreed at trial was the gross_receipts attributable to the schedule c business dollar_figure whether the statement in the status report is considered a settlement or a stipulation bernard williams is precluded from repudiating it there is no evidence that it was based on fraud or mutual mistake see 108_tc_320 quoting manko v commissioner tcmemo_1995_10 ‘this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud or mutual mistake ’ affd without published opinion 208_f3d_205 3d cir allowing bernard williams to contend that the deductible schedule c business_expenses are greater than dollar_figure would likely prejudice the irs which reasonably thought the issue had been resolved before trial see rule e tax_court rules_of_practice and procedure stipulations are binding although the court may permit a party to contradict a stipulation if justice so requires even if bernard williams is not precluded from contending that the correct commission-expense deductions totaled dollar_figure he has failed to show by a preponderance_of_the_evidence that he incurred any commission expenses although he testified that he paid commissions of dollar_figure we disbelieve this testimony given the lack of documentary_evidence and the lack of corroborating testimony the williamses are liable for additional self-employment_tax as a result of adjustments to the income of the schedule c business sec_1401 imposes a tax on self-employment_income self- employment income is defined as the gross_income derived from any trade_or_business activity less deductions sec_1402 and b as a result of the adjustments to the schedule c gross_receipts and expenses the williamses’ self-employment_income is greater than the amount reported on their return moreover they are entitled to an income-tax deduction under sec_164 equal to one-half of the additional self-employment_tax the williamses are liable for the sec_6662 accuracy- related penalty sec_6662 and b and impose a penalty equal to percent of the portion of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the irs has the burden of producing evidence of liability for the sec_6662 penalty see sec_7491 bernard williams has the burden of proving that there is no liability for the penalty see rule a tax_court rules_of_practice and procedure we hold that the entire underpayment of the williamses’ income_tax was attributable to negligence bernard williams did not keep books_or_records of his schedule c business southeast capital mortgage co he admitted that the gross_receipts and the commission expenses that the williamses reported on their schedule c were merely guesses whether the underpayment is also attributable to a substantial_understatement_of_income_tax will depend on the final computation of the williamses’ correct_tax liability an understatement_of_tax is the amount of tax required to be shown on a return minus the amount actually shown minus amounts attributable to tax-return positions for which there was substantial_authority or a reasonable basis see sec_6662 defining understatement and b understatement reduced for positions for which there is substantial_authority and positions for which there is reasonable basis that are factually disclosed on the return the williamses reported an incorrect tax_liability on their return it has not been demonstrated that there was substantial_authority or a reasonable basis for the underreporting see 116_tc_438 taxpayer has burden of proving exemption from penalty under substantial-authority provision or similar provisions the irs does not have burden of production thus there was an understatement of income_tax an understatement is substantial if it exceeds dollar_figure and percent of the tax required to be shown on the return see sec_6662 the computation under rule of the tax_court rules_of_practice and procedure will determine the amount of the williamses’ understatement if it is substantial then their underpayment was attributable to a substantial_understatement_of_income_tax bernard williams has not shown that in filing the erroneous tax_return the williamses acted with reasonable_cause or in good_faith see sec_6664 no penalty imposed if there was reasonable_cause for tax_return position and the taxpayer acted in good_faith higbee v commissioner supra pincite taxpayer has burden of proving reasonable_cause and good_faith irs does not have burden of production the williamses are therefore liable for the sec_6662 penalty to reflect the foregoing decision will be entered under rule with respect to bernard williams and an appropriate order and decision will be entered with respect to martha williams
